DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on June 30, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 6, 8, 9, 10, 15, 19 and 20.  
Claims 1-20 remain pending in this application.  
Claim Objections
Claims 1-9 are objected to because of the following informalities:  the amendment to claim 1 fails to provide a period at the end of the claim.  Claims 2-9 inherit the objection from their base claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Vallius (US 2017/0102543 A1) in view of the US patent application publication by Robins et al (US 2016/0234485 A1) .
Claims 1 and 10 have been amended to necessitate the new grounds of rejection.  

Vallius teaches an optical element that is comprised of diffractive optical element (DOE, 605) and a medium that comprises the diffractive optical element (DOE, 605) configured to receive a beam of light propagating along a first direction via light guide (330, Figure 4, in light of the amendment), wherein the DOE implicitly is configured to diffract the incident light and therefore split the beam of the light into a plurality of beam portion according to diffraction equation.  Specifically, according to the diffraction equation: d*(Sin(i) – Sin(d)) = m*, with d being the grating period, i being incidence angle, d being diffraction angle of the diffracted light, m being diffraction order, and  being wavelength of the incident light, the light beam received by the diffractive optical element (DOE) would split the light into a plurality of beam portions each according to a specific diffraction order.  As explicitly demonstrated by Robbins et al, light beam received by the diffractive optical element (DOE, Figures 4B and 5A-5C), would be diffracted and split into a plurality of beam portions according to different diffraction orders.  
Vallius does not teach explicitly to teach the amended phrase “each beam portion configured to reflect off a surface of the light guide; receive each beam portion as reflected off the surface of the light guide, wherein each received beam portion as reflected off the surface of the light guide is incident upon the medium at a respective incidence angle”.  However one skilled in the art would have the basic knowledge that the light beam received by diffractive optical element would be directed into a light guide and propagates within the light guide via total internal reflection at the surfaces of the waveguide.  Such is explicitly demonstrated by Robbins et al, as shown in Figure 7F, the received light (34(x)) is diffracted and therefore split by the diffractive optical element (52 or 44) that the each beam portion is directed to be reflected off a surface of the light guide via total internal reflection and each beam portion as reflected off the surface of the light guide is incident upon the medium at a respective incidence angle, (it is noted since different beam portion is diffracted at a different diffraction angle, each of the portion would be reflected off by the surface at a different angle and therefore would incident upon the medium of the diffractive optical element at a respective different angle).   
In response to beam portion as being incident upon the medium at a respective incidence angle within a first range of angles relative to the medium, as shown in Figure 6, the incident light would be directed along a straight line so that a first portion of the light is out-coupled by the DOE to form a respective exit pupil, (please see Figure 7F of Robbins et al) and a second portion of the light propagates along the waveguide, via total internal reflection between the surfaces of the light guide, (please see Figure 7F of Robbins et al and Figure 6 of Vallius).  This range of incidence angles, determined via the diffraction equation, will diffract light to have a diffraction angle that is greater than the critical angle of the light guide to enable the total internal reflection of the second portion of the light along the light guide.  Vallius teaches that the beam portion being incident on the medium of the diffractive optical element would also follow a route that it is split (i.e. diffracted into higher orders of diffraction lights), to form a third portion and a fourth portion, (625 and 630, Figure 6), each propagating towards the surface of the light guides wherein the third portion propagates along a third direction and the fourth portion propagates along a fourth direction that is different from the third direction.  This means the beam portion that splits into the third and fourth portions incident on the medium having the diffractive optical element at a second range of incident angle, since it has different propagation and diffraction behavior than the beam portion that forms the first and second portions.  
With regard to claim 10, Vallius further teaches that the optical element (details disclosed above) may be comprised in a wearable heads-up display (WHUD) that is comprised of a light engine or an imager (105, Figure 3) to generate a beam of light and a display optic to receive the beam from the light engine and direct the beam towards an eye of a user of the WHUD to form an image viewable by the user and the display optic is comprised of a light guide or waveguide (330) and an in-coupler (340) optically coupled to the light guide, the in-coupler to receive the light beam from the light engine and direct at least a portion of the beam to propagate along a first direction into the light guide, and the optical element comprising a diffractive optical element (DOE), (310, please see Figure 3, DOE2 and DOE 3, Figure 5 and 605, Figure 6).  
With regard to claims 2 and 11, Vallius teaches that the third direction is about orthogonal to the fourth direction, (DOE 2, please see Figure 5).  
With regard to claims 3 and 12, Vallius teaches the third direction is opposite to fourth direction, (please see Figure 6).  
With regard to claims 4 and 13, this reference does not teach explicitly that the first range of angle is outside the second range of angles, however as shown in Figures 5 and 6, the incident light on the diffractive optical element is either being propagated and out-coupled or split in the paths of the light.  This means the first incidence angle is different from the second incidence angle.  It is either implicitly true or obvious modification by one skilled in the art to make the first range of the incidence angles and the second range of the incidence angles to be different from each other to ensure the incident light be properly out-coupled, propagated and/or split by the diffractive optical element as desired.  
With regard to claims 5 and 14, Vallius teaches that the diffractive optical element comprises a surface relief grating, (please see Figures 7-10).  
With regard to claim 6 and 15, Vallius teaches that the diffractive optical element may comprise a first diffractive optical element (DOE 3) where the light incident at the first range of incidence angles is to cause the first portion of light to be out-coupled and the second portion of the light to be propagated in the light guide.  The diffractive optical element comprises a second diffractive optical element (DOE 2) that the incident light at the second range of incidence angles is split into the third portion and the fourth portion, (please see Figure 5).  Vallius teaches that the diffractive optical elements may comprise holograms, (please see paragraph [0036]).  
With regard to claims 7 and 16, Vallius teaches that the diffractive optical element may be formed by multi-beam interference holography which makes the diffractive optical element as holograms.  As shown in Figure 5, the diffractive optical element may comprise a first holographic grating (DOE 3) and a second holographic grating (DOE 2) and they can be formed at different volume within the medium.  The first volume and the second volume may be overlapping to each other.  
With regard to claims 8 and 19, Vallius teaches that the diffractive optical element while the incidence angle is within the first range of angles causes the second portion of the light to propagate towards the surface of the light guide along a fifth direction (i.e. toward one of the surface of the light guide), the surface of the light guide is to reflect the second portion towards the medium along a sixth direction and the sixth direction being within the first range of angles relative to the medium, to cause the first portion of the light to be out-coupled.  The surface of the light guide is also to reflect the third portion towards the medium along a seventh direction that the seventh direction may be within the first range angles relative to the medium and the surface of the light guide is to reflect the fourth portion towards the medium along an eighth direction the eighth direction being within the second range of angles relative to the medium, (please see Figure 5).   
With regard to claims 9 and 20, Vallius teaches that the diffractive optical element is further if the incidence angle is within the second range of angles to split from light beam a fifth portion propagating towards the surface of the light guide along a ninth direction and the surface of the light guide is to reflect the fifth portion towards the medium along a tenth direction to couple out wherein the tenth direction may be parallel to the first direction, (i.e. out coupling direction is parallel to the first direction the light incident on the optical element, please see Figure 3).  
With regard to claim 17, Vallius teaches that the medium is disposed on the light guide, (please see Figures 3, 5, and 6).  
With regard to claim 18, Vallius teaches that the medium is disposed at least partially inside the light guide, (please see Figures 3, 5 and 6).  
Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly dawn to the newly amended features that have been fully considered and addressed in the reasons for rejection set forth above.  In particularly, with regard to the amended features “directing a first portion of the beam portion out of the light guide along a second direction to form a respective exit pupil”, both cited Vallius and Robbins et al teaches that a portion of the light is output from the light guide along a second direction for form an exit pupil, (please see Figure 3 of Vallius and Figures 7F and 9B of Robbins et al).  The amended feature concerning the forming the exit pupils from beam portion reflected off the light guide, the cited Robbins et al reference teaches explicitly the common arrangement known in the art as explicitly shown in Figure 7F.  These references therefore read on the claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872